Opinion by
Ervin, J.,
This is an appeal from the decision of the Unemployment Compensation Board of Review denying benefits to claimant under §402(e) of the Unemployment Compensation Law, 43 PS §802(e), which provides: “An employe shall be ineligible for compensation for any week— ... (e) In which his unemployment is due to his discharge or temporary suspension from work for willful misconduct connected with his work . . . .” Both the bureau and the referee had rendered similar decisions.
Claimant was last employed as a sprayer by the Phoenix Glass Company, Monaca, Pennsylvania. She did not report to work on June 11, 1960, advising her employer that the reason for her absence was because she had to care for her grandchildren. The actual reason for her absence was because of difficulties with her husband. During the prior six months she was absent from work on the average of at least one day a week. On June 14, 1960 she was discharged for having falsi*205fied the reason for her absence on June 11, 1960. She admitted that she did not tell the truth to her employer as to the reason for her absence on June 11, 1960.
The record clearly reveals that claimant, who was having difficulties with her husband and had been frequently absent from work for this reason, told a deliberate falsehood to her employer concerning the reason for her absence on June 11, 1960. This ivas willful misconduct and disqualified her from receiving unemployment compensation benefits.
Decision affirmed.